DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments 
The Amendments to the Claims filed 05/06/2022 have been entered.  The minor informalities have been addressed by amendments and objection to claim 7 thereto is withdrawn accordingly. 

Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
The application has been amended as follows:
Claim 14
Lines 3, “between approximately -28.9 to 26.7 °C (-20 and 80 °F) to 

Reasons for Allowance 
Applicants amended the claim 1 to recite the limitation “separating the C3/C4 enriched liquid phase hydrocarbon stream, in a third separation zone, into a liquid LPG product stream, and an overhead receiver vapor stream; splitting the overhead receiver vapor stream into a first portion and a second portion; and combining only the first portion of the overhead receiver vapor stream with the gas stream” which was indicated as allowable subject matter in the Office action dated 02/11/2022.  Which 
The following is an examiner’s statement of reasons for allowance: A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 1-2, 5-10 and 13-20. The concept of a process for recovering C3/C4 hydrocarbons from a reformate effluent stream, the process comprising: 
separating, in a first separation zone, a reforming-zone effluent comprising H2, C4- hydrocarbons, and C5+ hydrocarbons, including aromatics, to form a net gas phase stream comprising C6- hydrocarbons and H2 and a liquid phase hydrocarbon stream comprising C5+ hydrocarbons including aromatics; 
separating, in a second separation zone, the net gas phase stream to form a first H2 rich-stream and a gas stream that comprises H2, and C4- hydrocarbons; 
cooling the gas stream to a temperature between approximately 15. 6 and 71.1 °C (60 and 160 °F) to form a cooled gas stream; 
cooling the liquid phase hydrocarbon stream to a temperature between approximately 15.6 and 71.1 °C (60 and 160 °F) to form a cooled liquid phase hydrocarbon stream; and, 
absorbing C3/C4 hydrocarbons from the cooled gas stream with the cooled liquid phase hydrocarbon stream in an absorbing zone to form a fuel gas stream and a C3/C4 enriched liquid phase hydrocarbon stream,
separating the C3/C4 enriched liquid phase hydrocarbon stream, in a third separation zone, into a liquid LPG product stream, and an overhead receiver vapor stream; 
splitting the overhead receiver vapor stream into a first portion and a second portion; and
combining only the first portion of the overhead receiver vapor stream with the gas stream, is considered novel. 
A closest prior art to Tsai et al. (WO 2016/069404 A1) discloses a process for recovering C3/C4 hydrocarbons from a reformate effluent stream (paragraph [0007]; Fig. 1 in conjunction with the process description in paragraphs [0020]-[0057]), wherein the process comprises: (i) separating, in a first separation zone (14, Fig. 1), a reforming-zone effluent (32, Fig. 1) comprising H2, C4- hydrocarbons, and C5+ hydrocarbons, including aromatics, to form a net gas phase stream comprising C6- hydrocarbons and H2 (34, Fig. 1) and a liquid phase hydrocarbon stream comprising C5+ hydrocarbons including aromatics (36, Fig. 1); (ii) separating, in a second separation zone (20, Fig. 1), the net gas phase stream to form a first H2 rich-stream (250, Fig. 1) and a gas stream that comprises H2, and C4- hydrocarbons (252, Fig. 1) (paragraph [0039]); (iii) cooling the gas stream to a temperature range of -28 [Symbol font/0xB0]C to 4 [Symbol font/0xB0]C (paragraph [0046]), thereby forming a cooled gas stream (277, Fig. 1); (iv) cooling the liquid phase hydrocarbon stream to a temperature range of -28 [Symbol font/0xB0]C to 4 [Symbol font/0xB0]C (paragraph [0047]), thereby forming a cooled liquid phase hydrocarbon stream (278, Fig. 1); and (v) absorbing C3/C4 hydrocarbons from the cooled gas stream (277, Fig. 1) with the cooled liquid phase hydrocarbon stream (278, Fig. 1) in an absorbing zone (25, Fig. 1) to form a fuel gas stream (263, Fig. 1) and a C3/C4 enriched liquid phase hydrocarbon stream (280, Fig. 1) (paragraph [0048]). But Tsai does not explicitly disclose the cooled gas temperature is in a range of 15.6-71.1 [Symbol font/0xB0]C and the cooled liquid phase hydrocarbon stream temperature is in a range of 15.6-71.1 [Symbol font/0xB0]C, and Tsai does not disclose the features of: splitting the overhead receiver vapor stream from an absorbing separation zone into a first portion and a second portion; and combining only the first portion of the overhead receiver vapor stream with the gas stream resulted from the second separation zone. 
Other pertinent prior art to Ikeda et al. (US 8,992,669 B2) disclose a hydrogen separation membrane module (Abstract). Ikeda discloses a hydrogen separation membrane module and a method for separating hydrogen from a gas to be treated containing hydrogen, provided with: a tubular hydrogen separation membrane that is selectively permeable to hydrogen, a casing for the hydrogen separation membrane, an insertion member that is arranged on the inside of the hydro gen separation membrane and has an outer surface that defines a flow path of the gas to be treated together with an inner surface of the hydrogen separation membrane, a gas supply port for supplying the gas to be treated to the inside of the hydrogen separation membrane, a gas discharge port for discharging a non-permeating gas that does not permeate the hydrogen separation membrane, from the downstream side of the flow path, and a hydrogen discharge port provided in the casing, for discharging hydrogen that has permeated the hydrogen separation membrane (col. 2, lines 5-23; Fig. 1-Fig. 3). 
The teachings of cited prior arts, alone or in a combination, do not provide any guidance which would lead one to conduct a process for recovering C3/C4 hydrocarbons from a reformate effluent stream including the features of separating the C3/C4 enriched liquid phase hydrocarbon stream, in a third separation zone, into a liquid LPG product stream, and an overhead receiver vapor stream; splitting the overhead receiver vapor stream into a first portion and a second portion; and only the first portion of the overhead receiver vapor stream is combined with the gas stream resulted from the second separation zone, in the context of a process for recovering C3/C4 hydrocarbons from a reformate effluent stream, as recited in claimed invention. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772